Citation Nr: 1740603	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-25 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for residuals of shell fragment wounds of the left (dominant) arm prior to July 2, 2013, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 5, 2014.

3.  Entitlement to Special Monthly Compensation (SMC) pursuant to 38 U.S.C.A. 
§ 1114 (s).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from August 1952 to August 1954, and from April 1955 to May 1983.  He unfortunately passed away in August 2015.  At that time, the above appeal regarding the increased rating claim for the left arm disability was pending.  

The appellant is the Veteran's surviving spouse and is substituted in his place for these appeals.  See 38 U.S.C.A. § 5121A (a)(1) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Appellant withdrew the Veteran's previous request for a hearing in August 2017.  Therefore, the request for a Board hearing is withdrawn.  See 38 C.F.R. 
§ 20.704 (d) (2016).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The medical evidence of record reasonably raises the issue of unemployability.  In light of the Court's holding in Rice, the Board considers the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue on appeal.


FINDINGS OF FACT

1.  For the entire period on appeal, the muscle injury residuals affecting the left arm have been manifested by impairment that is severe.

2.  For the entire increased rating period on appeal (i. e., beginning August 28, 2009), the Veteran's service-connected residual shell fragment wounds of the left arm disability precluded all forms of substantially gainful employment. 

3.  A TDIU beginning August 5, 2014, is already in effect.

4.  For the entire rating period on appeal, the Veteran's TDIU due to the service-connected residual shell fragment wounds of the left arm disability is a service-connected disability rated as total, and his other service-connected disabilities were rated as at least 60 percent disabling.


CONCLUSIONS OF LAW

1.  For the rating period prior to July 2, 2013, the criteria for a 40 percent rating for muscle injury residuals of the left arm have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.73, Diagnostic Code 5307 (2016).

2.  For the rating period beginning July 2, 2013, the criteria for a rating in excess of 40 percent rating for muscle injury residuals of the left arm have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.73, Diagnostic Code 5307 (2016).

3.  For the increased rating period on appeal prior to August 5, 2014, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

4.  Beginning August 28, 2009, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114 (s), 5103, 5107; 38 C.F.R. 
§§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56 (d).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56 (d) (2016).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56 (d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. §4.56 (d) (2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d) (3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; 
(E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d) (4).

The Veteran's claim for an increased rating for his service-connected residual shell fragment wounds of the left arm was received by VA on August 28, 2009.

The Veteran's left (dominant extremity) arm muscle impairment was rated as 30 percent disabling prior to July 2, 2013, and 40 percent disabling thereafter under Diagnostic Code 5307.  Notably, Diagnostic Code 5307 applies to the muscles in Group VII.

The muscles in Group VII affect the flexion of the wrist and fingers.  They are the muscles that arise from the internal condyle of humerus, and include the flexors of the carpus, the long flexors of the fingers and thumb, and the pronator.  The Diagnostic Code assigns different ratings based on whether the injury to the muscle group is in the dominant or non-dominant extremity.  38 C.F.R. § 4.73, Diagnostic Code 5307.

Under Diagnostic Code 5307 for the dominant extremity, a 30 percent rating is assigned for a muscle injury which is considered moderately severe.  A 40 percent rating is assigned for a muscle injury which is considered severe.  38 C.F.R. § 4.73, Diagnostic Code 5307.

The evidence includes a September 2009 VA examination report which notes the Veteran's report of having to use his non-dominant right hand to perform most functions, such as dressing, bathing, grooming, and driving.  He reported that his left hand was markedly weak and puffy.  He also reported decreased strength and coordination in the left arm.  Upon physical examination, the Veteran was noted to have abnormal strength for pushing, pulling, and twisting.  The examiner stated that the Veteran's muscles groups of the left forearm and hand were weak (grade 3/5) and this included the dorsiflexors and palmar flexors of wrists and fingers of the left hand.  

Left hand grip strength was about half of that of the right hand which was normal. Because of this motor weakness, dexterity was also abnormal.  He was unable to adequately open a plastic butter carton, open up a closed paper clip, or legibly
write with the left hand even though it was historically the dominant hand.  The Veteran's tremor also disallowed adequate reaching out to touch the examiner's
outstretched finger.  

VA examiners in July 2013 and January 2015 noted that the Veteran was no longer able to use his dominant hand.  He also had no range of motion of the left elbow.  He experienced weakness, fatigue, and tremor of the left hand and moderately severe pain in the elbow.  There was also numbness and tingling form the elbow down to his hand.  A diagnosis of shell fragment wounds (Group VII) with "severe" residuals was noted by the examiner.  

After a review of all evidence, the Board finds that the Veteran's left arm disability more nearly approximates the maximum 40 percent rating for the entire increased rating period prior to July 2, 2013.  The evidence demonstrates that the Veteran's disability was manifested by severe muscle impairment throughout the rating period, as evidenced by the Veteran's inability to use his dominant hand, decreased strength, and tremors.   For these reasons, the Board finds that a 40 percent rating for severe residuals of the left arm shell fragment wound is warranted for the period prior to July 2, 2013.

The Board however finds that a rating in excess of 40 percent for the Veteran's left arm disability is not warranted at any time during the appeal period.  As noted above, a 40 percent rating is the maximum evaluation allowed under Diagnostic Code 5307; as such, a higher rating under this code is not permitted.  

Moreover, although the evidence demonstrates that the Veteran had ulnar nerve involvement in the left arm (See July 2013 and January 2015 VA examinations), 
38 C.F.R. § 4.55(a) (2016) forbids separate evaluations for muscles and peripheral nerves involving the same functions, in this case, left hand strength and dexterity.  

Further, the rating for "severe" impairment of the ulnar nerve (Diagnostic Code 8516, 38 C.F.R. § 4.124a) is the same (40 percent) as for severe muscle disability of the left arm.  The Board finds that a 40 percent rating under Diagnostic Code 5307 is appropriate.  

Moreover, none of the Veteran's left arm scars associated with the shell fragment wound were found to be painful or unstable.  See July 2013 VA examination report.  As such, a separate compensable rating for the Veteran's scars is not warranted.  

Finally, the Board notes that neither the Appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU and SMC

Prior to his death, the Veteran was awarded entitlement to a TDIU, effective August 5, 2014, the date he filed a formal claim for a TDIU.  As such, the Board will consider whether a TDIU is warranted for the appeal period prior to August 5, 2014.

On a VA Form 21-8940 received in August 2014, the Veteran reported that he became too disabled to work in 1997 due to his left arm disability.  At that time, he worked as a Target Device Service Leader at Fort Hood.  He had a high school education and no additional training.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As noted above, the claim for a TDIU for the rating period beginning August 5, 2014, is moot.  

Regarding the rating period prior to August 5, 2014, the Veteran was in receipt of a combined 90 percent rating for his service-connected disabilities, thus he met the schedular criteria for a TDIU.   Moreover, the evidence includes a July 2013 VA examination where the examiner specifically indicated that the Veteran's left arm disability impacted his ability to work.  The examiner stated that the Veteran was "unable to do any type of work with the left elbow."  This evidence weighs in favor of a finding that the Veteran was unable to secure gainful employment solely due to his service-connected left arm disability.  There is no competent evidence to the contrary.  In addition to the Veteran's work history and his education limited to high school, the Board finds that, with resolution of any doubt in the Veteran, entitlement to a TDIU is warranted for the increased rating period prior to August 5, 2014, based solely on his service-connected left arm disability.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 V et. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, the Board granted a TDIU due to the service-connected left arm disability for the increased rating period on appeal prior to August 5, 2014, and as indicated he was already in receipt of a TDIU beginning August 5, 2014.  Thus, for SMC purposes, the Veteran's left arm disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e., his TDIU due solely to service-connected left arm disability), and has additional service-connected disabilities that are independently rated at 60 percent, the criteria for SMC at the housebound rate have been met for the entire increased rating period on appeal. 

ORDER

For the rating period prior to July 2, 2013, a 40 percent (maximum) rating for muscle injury residuals of the left arm is granted, subject to the laws and regulations  governing monetary benefits. 

For the rating period beginning July 2, 2013, a rating in excess of 40 percent rating for muscle injury residuals of the left is denied. 

For the rating period prior to August 5, 2014, entitlement to a TDIU is granted, subject to the laws and regulations governing monetary benefits. 
SMC at the housebound rate is granted for the entire increased rating period on appeal beginning August 28, 2009.  



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


